EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dawn C Kerner on 1/27/20.
The application has been amended as follows: 
Cancelled claims 2, 4-11 and 13 and replaced claims 1 and 12 as follow:

---Claim 1.  A lighting circuit comprising: a first array of semiconductor light sources and a separate second array of semiconductor light sources; a shared array of semiconductor light sources; a first rectifying diode circuit between the shared array of semiconductor light sources and the first array of semiconductor light sources; a second rectifying diode circuit between the shared array of semiconductor light sources and the separate second array of semiconductor light sources, the first and second rectifying diode circuits each comprising a single rectifying diode; a first driver directly connected to an anode of the first array of semiconductor light sources and an anode of the first rectifying diode circuit to provide a first drive current to the first array and the shared array; and a second driver directly connected to an anode of the second rectifying diode circuit and an anode of the separate second array of semiconductor light sources electrically coupled to provide a second drive current to the shared array and the second array, the first, second and shared arrays having matched forward voltages.---.
---.
---Claim 12. A method of controlling a lighting circuit, the method comprising: operating a first driver according to a repeated control pattern that specifies at least the amplitude and duration of a first current through a first semiconductor light source array during each period of the control pattern to 

Allowable Subject Matter
Claims 1, 3, 12, 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, a lighting circuit comprising: a first array of semiconductor light sources and a separate second array of semiconductor light sources; a shared array of semiconductor light sources; a first rectifying diode circuit between the shared array of semiconductor light sources and the first array of semiconductor light sources; a second rectifying diode circuit between the shared array of semiconductor light sources and the separate second array of semiconductor light sources and particularly including “a second driver directly connected to an anode of the second rectifying diode circuit and an anode of the separate second array of semiconductor light sources electrically coupled to provide a second drive current to the shared array and the second array, the first, second and shared arrays having matched forward voltages”, in combination with the remaining claimed limitations as recited in claim 1 (claims 3, 16-21 are allowable since they are dependent on claim 1).
Prior art of record fails to disclose or fairly suggest, alone or in combination, a method of controlling a lighting circuit, the method comprising: operating a first driver according to a repeated control pattern that specifies at least the amplitude and duration of a first current through a first semiconductor light source array during each period of the control pattern to supply the first current to the first semiconductor light source array and a shared semiconductor light source array  and particularly including “a second rectifying diode circuit being disposed between the shared array and the second array, the first and second rectifying diode circuits each comprising a single rectifying diode, the second driver being directly connected to an anode of the second rectifying diode circuit and an anode of the second array, and the first, second and shared arrays of semiconductor light sources having matched forward voltages”, in combination with the remaining claimed limitations as recited in claim 12 (claims 14-15 and 22 are allowable since they are dependent on claim 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status 
 
/Minh D A/
Primary Examiner
Art Unit 2844